DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Objections

Claim 7 objected to because of the following informalities:  the word “the” has been omitted following the word “from” and prior to the word “detector in Line 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation “a microcontroller unit” in Line 7.  It is unclear as to whether this refers to the same “microcontroller unit” previously recited in Lines 3 and 5.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as referring to the same microcontroller unit as previously recited.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 7-10 and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2015/0333735 to Elias et al. (“Elias”).

In reference to Claim 7, Elias discloses a method comprising: detecting, that a microcontroller unit (See Figure 4 Number 404) is to enter a low power mode (See Paragraphs 32-33 and 66 [firmware and driver responds to power, suspend, and/or detach signals to gate power to microcontroller unit]); and in response to detecting that the microcontroller unit is to enter the low power mode: disabling (See Paragraphs 32-33 and 66 [firmware and driver responds to power, suspend, and/or detach signals to gate power to, and thus disable, the transceiver; gating power cuts off output of power regulator, and thus disables the regulator within the broadest reasonable interpretation of the term]) a transceiver (See Figure 5 Number 410) and a power regulator (See Figure 4 ‘Power Supply’) of the microcontroller unit; enabling a detector (See Figure 5 Number 408) of the microcontroller unit to detect whether a Universal Serial Bus (USB) micro-A plug or a USB Micro-B plug is inserted into a USB receptacle coupled to the microcontroller unit (See Paragraph 28 [USB-OTG uses the ID pin to indicate the type of USB plug connected; a micro-A plug has a grounded ID pin and a micro-B plug has a floating ID pin]); receiving an indication, from detector in response to the detector detecting that the USB micro-A plug is inserted into the USB receptacle but not in response to the detector detecting that the USB micro-B plug is inserted into the USB receptacle (See Paragraph 28 [USB-OTG uses the ID pin to indicate the type of USB plug connected; a micro-A plug has a grounded ID pin and a micro-B plug has a floating ID pin]); and causing the microcontroller unit to exit the low power mode responsive to receiving the indication from the detector, in which exiting the low power mode includes enabling the transceiver and the power regulator (See Paragraphs 32-33 and 66 [firmware and driver responds to power, resume, and/or attach signals to remove power gating to, and thus enable, the transceiver; gating power cuts off output of power regulator, and thus removing gating enables the regulator within the broadest reasonable interpretation of the term]).

In reference to Claim 8, Elias discloses the limitations as applied to Claim 7 above.  Elias further discloses that the low power mode is a shutdown mode (See Paragraphs 15, 32, 36, and 42).

In reference to Claim 9, Elias discloses the limitations as applied to Claim 7 above.  Elias further discloses that, upon receiving the indication from the detector, initializing operation of the microcontroller as a USB host device (See Paragraphs 33 and 67 [a USB-OTG device that detects a grounded voltage at the ID pin must initially operate as a host device]).

In reference to Claim 10, Elias discloses the limitations as applied to Claim 7 above.  Elias further discloses that detecting that the USB micro-A plug is inserted into the USB receptacle includes determining that a pin of the USB receptacle is shorted to ground (See Paragraphs 33 and 67 [USB-OTG uses the ID pin to indicate the type of USB plug connected; a micro-A plug has a grounded ID pin]).

In reference to Claim 19, Elias discloses a device comprising: a power regulator (See Figure 5 ‘Power Supply’); a voltage pin (See Figure 5 ‘ID’); data pins (See Figure 5 ‘D+’ and ‘D-‘); a Universal Serial Bus (USB) physical layer (PHY) circuit (See Figure 5 Numbers 402 and 410) including: a transceiver coupled to the data pins (See Figure 5 Number 410); and a detector circuit coupled to the voltage pin (See Figure 5 Number 408) and configured, when enabled, to detect a voltage at the voltage pin and provide a signal responsive to the voltage indicating an electrical coupling of a USB Micro-A plug to the device (See Paragraph 28 [USB-OTG uses the ID pin to indicate the type of USB plug connected; a micro-A plug has a grounded ID pin and a micro-B plug has a floating ID pin]); a USB controller coupled to the transceiver and to the detector circuit (See Figure 5 Numbers 416, 508, 512, and ‘Energy Management Driver’), the USB controller configured to: disable the transceiver and enable the detector circuit, responsive to the device entering a first power mode (See Paragraphs 32-33 and 66 [firmware and driver responds to power, suspend, and/or detach signals to gate power to, and thus disable, the transceiver]); and receive the signal from the detector circuit, and responsive to the signal, enable the transceiver (See Paragraphs 32-33 and 66 [firmware and driver responds to power, resume, and/or attach signals to supply power to, and thus enable, the transceiver]); and power control circuitry coupled to the detector circuit and the power regulator (See Figure 5 Numbers 416, 508, 512, and ‘Energy Management Driver’), the power control circuitry configured to: disable the power regulator responsive to the device entering a first power mode (See Paragraphs 32-33 and 66 [firmware and driver responds to power, suspend, and/or detach signals to gate power to, and thus disable, the transceiver; gating power cuts off output of power regulator, and thus disables the regulator within the broadest reasonable interpretation of the term]); and receive the signal from the detector circuit, and responsive to the signal, enable the power regulator (See Paragraphs 32-33 and 66 [firmware and driver responds to power, resume, and/or attach signals to remove power gating to, and thus enable, the transceiver; gating power cuts off output of power regulator, and thus removing gating enables the regulator within the broadest reasonable interpretation of the term]).

In reference to Claim 20, Elias discloses the limitations as applied to Claim 19 above.  Elias further discloses a USB receptacle coupled to the voltage pin and the data pins, the USB receptacle configured to provide the voltage on the voltage pin responsive receiving the USB Micro-A plug into the USB receptacle (See Figure 5 ‘Micro-Conn’ and Paragraph 26).

In reference to Claim 21, Elias discloses the limitations as applied to Claim 20 above.  Elias further discloses that the USB receptacle is a USB Micro-AB receptacle (See Figure 5 ‘Micro-Conn’ and Paragraph 26 [shape shown is that of a Micro-AB receptacle; a USB-OTG device must have a single micro-AB receptacle and no other USB receptacles]).


In reference to Claim 22, Elias discloses the limitations as applied to Claim 21 above.  Elias further discloses that the USB receptacle is configured to not provide the voltage on the voltage pin responsive receiving a USB Micro-B plug into the USB receptacle (See Paragraph 28 [USB-OTG uses the ID pin to indicate the type of USB plug connected; a micro-B plug has a floating ID pin providing no voltage through the receptacle]).


In reference to Claim 23, Elias discloses the limitations as applied to Claim 19 above.  Elias further discloses that the voltage pin is a USB ID pin (See Figure 5 Number 414 and Paragraph 34).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elias and knowledge commonly known in the art as evidenced by Elias.

In reference to Claims 1 and 2, Elias discloses an integrated circuit (See Figure 5 Numbers 4402 and 404) comprising: a voltage pin (See Figure 5 ‘ID’); data pins (See Figure 5 ‘D+’ and ‘D-‘); a physical layer circuit (See Figure 5 Numbers 402 and 410) including: a transceiver coupled to the data pins (See Figure 5 Number 410); and a detector circuit coupled to the voltage pin (See Figure 5 Number 408) and configured, when enabled, to detect a voltage at the voltage pin and provide a signal responsive to the voltage indicating an electrical coupling of a first type of (Universal Serial Bus) USB plug to the integrated circuit (See Paragraph 28 [USB-OTG uses the ID pin to indicate the type of USB plug connected; a micro-A plug has a grounded ID pin and a micro-B plug has a floating ID pin]); and a controller coupled to the transceiver and to the detector circuit (See Figure 5 Numbers 416, 508, 512, and ‘Energy Management Driver’), the controller configured to: disable the transceiver and enable the detector circuit responsive to the integrated circuit entering the first power mode (See Paragraphs 32-33 and 66 [firmware and driver responds to power, suspend, and/or detach signals to gate power to, and thus disable, the transceiver]); and receive the signal from the detector circuit, and responsive to the signal, enable the transceiver (See Paragraphs 32-33 and 66 [firmware and driver responds to power, resume, and/or attach signals to supply power to, and thus enable, the transceiver]). However, although the detector circuit must necessarily be in an enabled state in order to function, Elias does not explicitly disclose that the controller is configured to disable the detector circuit responsive to the signal from the detector circuit, as in Claim 1; and that the detector circuit includes a switch, and the controller is configured to close the switch responsive to the integrated circuit entering the first power mode, as in Claim 2.  Official Notice is taken that, through the use of a switch, disabling (power gating) circuits that are not currently in use and enabling the circuits when needed for operation is well known in the art, as evidenced by Elias (See Paragraphs 15, 36, and 42).  One of ordinary skill in the art would recognize that, in accordance with the USB-OTG supplement to the USB Specification, the ID pin, and detection thereof, is only utilized when a device/cable is first connected.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Elias using the well-known power gating through the use of a switch of unused elements to disable the detector circuit after detecting the voltage on the ID pin [when it is no longer needed] and to enable the detector circuit after entering the first/low power mode [when it is needed], resulting in the invention of Claims 1 and 2, in order to yield the predictable result of further lowering power dissipation and leakage (See Paragraphs 15, 36, and 42 of Elias), thus improving the energy efficiency of the device.

In reference to Claim 3, Elias and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Elias further discloses that the first power mode is a shutdown mode (See Paragraphs 15, 32, 36, and 42).

In reference to Claim 17, Elias and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Elias further discloses that the detector circuit is configured to send the signal to power control circuitry (See Figure 5 Numbers 416, 508, 512, and ‘Energy Management Driver’) for a microcontroller (See Figure 5 Number 404).

In reference to Claim 18, Elias and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Elias further discloses that the voltage indicates an electrical coupling of a USB micro-A plug to the integrated circuit (See Paragraphs 33 and 67 [USB-OTG uses the ID pin to indicate the type of USB plug connected; a micro-A plug has a grounded ID pin]) and wherein the first voltage is a ground voltage (See Paragraphs 33 and 67 [USB-OTG uses the ID pin to indicate the type of USB plug connected; a micro-A plug has a grounded ID pin]) and the particular voltage pin is a USB ID pin (See Figure 5 Number 414 and Paragraph 34).


In reference to Claim 6, Elias and knowledge commonly known in the art disclose the limitations as applied to Claim 17 above.  Elias further discloses that the power control circuitry is configured to enable the power regulator for the microcontroller responsive to the signal from the detector circuit (See Paragraphs 32-33 and 66 [firmware and driver responds to power, resume, and/or attach signals to remove power gating to, and thus enable, the transceiver; gating power cuts off output of power regulator, and thus removing gating enables the regulator within the broadest reasonable interpretation of the term]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elias and knowledge commonly known in the art as applied to Claim 1 above, and further in view of “MIC2555 USB – OTG Transceiver” by Micrel, Inc. (“MIC2555”) and knowledge commonly known in the art.

In reference to Claim 16, Elias and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Elias is silent as to the particular structure of the detector circuit, and does not explicitly disclose that the detector circuit comprises: a switch; a pullup resistor, the pullup resistor connected in series with the switch, at least one of the switch or the pullup resistor coupled to a power supply circuit, and a corresponding other one of the switch or the pullup resistor coupled to the particular pinout of the a USB receptacle; a level shifter comprising an amplifier, the level shifter having an input coupled to the particular pinout of the USB receptacle; and an inverter having an input coupled to an output of the level shifter and an output to generate the signal from the detector circuit, wherein the switch is coupled between the input of the inverter and the power supply circuit.  MIC2555 discloses a USB-OTG ID detector circuit comprising: a switch (See Figure on Page 14, switch connected to VBAT); a pullup resistor (See Figure on Page 14, 100k resistor connected between switch and ID), the pullup resistor connected in series with the switch (See Figure on Page 14), at least one of the switch or the pullup resistor coupled to a power supply circuit (See Figure on Page 14, switch connected to VBAT), and a corresponding other one of the switch or the pullup resistor coupled to the particular pinout of the a USB receptacle (See Figure on Page 14, 100k resistor connected to ID); a level shifter comprising an amplifier, the level shifter having an input coupled to the particular pinout of the USB receptacle and an output to generate the signal from the detector circuit (See Figure on Page 14, op-amp comparator coupled between ID High and ID [an op-amp comparator necessarily will amplify and shift any received voltage above the reference voltage {in this case, .85*VBAT} to a high {VBAT} value]) wherein the switch is coupled between the input of the level shifter and the power supply circuit (See Figure on Page 14).  Official Notice is taken that the use of inverters for outputting an inverted value of an input value are well known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Elias and knowledge commonly known in the art using the ID detector circuit of MIC2555 and using a well-known inverter circuit coupled to the output of the level shifter, resulting in the invention of Claim 16, because Elias is silent as to the particular construction of the ID detector circuit, and the simple substitution of the ID detector circuit of MIC2555 would have yielded the predictable result of allowing for the detection of both USB-OTG devices as well as non-USB devices (See Pages 13-14 Section ‘ID Detector’); and because there are a finite number of logical states that the output of the detector can have (high or low), and the use of a well-known inverter would have yielded the predictable result of allowing for the use of a controller or other circuitry that requires an input of the opposite logical state from that output by the detector.  It is noted that, in the combination, because the input of the inverter is coupled to the output of the level shifter, and the switch is coupled between the input of the level shifter and the power supply circuit, the switch is coupled between the input of the inverter and the power supply circuit. 


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elias and knowledge commonly known in the art as applied to Claim 17 above, and further in view of US Patent Application Publication Number 2004/0133820 to Tanabe et al. (“Tanabe”).

In reference to Claim 4, Elias and knowledge commonly known in the art disclose the limitations as applied to Claim 17 above.  Elias is silent as to the particular structure of the detector circuit and power control circuitry, and does not explicitly disclose that the power control circuitry includes a flip flop and a second inverter coupled between the detector circuit and the flip flop, in which the inverter is arranged to receive the signal from the detector circuit.  Tanabe discloses a USB-OTG interface having detector (See Figure 3 Number 91) and power control circuitry (See Figure 3 Numbers 70A, 92, 93, 94, and 99 and Paragraphs 62 and 67), wherein the power control circuitry includes a flip flop (See Figure 3 Number 92) and a second inverter coupled between the detector circuit and the flip flop (See Figure 3 inverter bubble at output of Number 92 [output of Number 92 receives a signal originating from the detector circuit, and is thus indirectly coupled to the detector circuit and directly coupled to the flip flop, and is thus coupled between the detector circuit and the flip flop in accordance with the broadest reasonable interpretation of the term]) in which the inverter is arranged to receive the signal from the detector circuit (See Figure 3 inverter bubble at output of Number 92 [output of Number 92 receives a signal originating from the detector circuit]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Elias and knowledge commonly known in the art using the ID detector circuit and power control circuitry of Tanabe, resulting in the invention of Claim 4, because Elias is silent as to the particular construction of the ID detector circuit and power control circuitry, and the simple substitution of the ID detector circuit and power control circuitry of Tanabe would have yielded the predictable result of eliminating the need for an oscillation circuit by allowing for edge detection of the ID pin signal, thus reducing power consumption (See Paragraphs 54 and 67). 

In reference to Claim 5, Elias, knowledge commonly known in the art, and Tanabe disclose the limitations as applied to Claim 4 above.  Tanabe further discloses that the flip flop is a delay flip flop (See Figure 3 Number 92 [a flip flop having a single D input is a delay flip flop]).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 7-10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 10-13 of U.S. Patent No. 10,545,908 to Nisarga et al. (“Nisarga”).  

Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of Nisarga recite, in substantially equivalent form, all of the limitations of the aforementioned claims of the instant application, as follows:

Claim 7 (Instant Application)
Claims 10 and 12 (Nisarga)
A method comprising: detecting, that a microcontroller unit is to enter a low power mode;
the method comprising: detecting…that the microcontroller unit is to enter a low power mode [Claim 10]
and in response to detecting that the microcontroller unit is to enter the low power mode: disabling a transceiver and a power regulator of the microcontroller unit;
in response to detecting that the microcontroller unit is to enter the low power mode: disabling, by a power control module of the microcontroller unit, a transceiver and a power regulator [Claim 10]
enabling a detector of the microcontroller unit to detect whether a Universal Serial Bus (USB) micro-A plug or a USB Micro-B plug is inserted into a USB receptacle coupled to the microcontroller unit; [emphasis added]
enabling…a detector of the USB PHY circuit to detect whether a USB micro-A plug is inserted into a USB receptacle of the microcontroller unit…not sending the indication while a USB micro-B plug is inserted into the USB receptacle of the microcontroller unit [Claim 10]
receiving an indication, from detector in response to the detector detecting that the USB micro-A plug is inserted into the USB receptacle but not in response to the detector detecting that the USB micro-B plug is inserted into the USB receptacle;
sending, by the detector to the power control module, an indication in response to detecting that the USB micro-A plug is inserted into the USB receptacle of the microcontroller unit, and not sending the indication while a USB micro-B plug is inserted into the USB receptacle of the microcontroller unit…the indication is received by the power control module [Claim 10]
and causing the microcontroller unit to exit the low power mode responsive to receiving the indication from the detector,
causing, by the power control module, the microcontroller unit to exit the low power mode if the indication is received by the power control module [Claim 10]
in which exiting the low power mode includes enabling the transceiver and the power regulator
in response to detecting that the microcontroller unit is to enter the low power mode: disabling the power regulator causes the controller to not receive power from the power regulator {thus exiting the low power mode necessarily requires enabling the power regulator}…causing, by the power control module, the microcontroller unit to exit the low power mode if the indication is received by the power control module [Claim 10]

upon detection of the indication that the USB micro-A plug is inserted into the USB receptacle: enabling the transceiver of the USB PHY circuit [Claim 12]




Claim 8 (Instant Application)
Claims 11 (Nisarga)
wherein the low power mode is a shutdown mode.
wherein the low power mode is a shutdown mode


Claim 9 (Instant Application)
Claims 12 (Nisarga)
further comprising, upon receiving the indication from the detector, initializing operation of the microcontroller unit as a USB host device.
upon detection of the indication that the USB micro-A plug is inserted into the USB receptacle: initializing operation of the microcontroller unit as a USB host device


Claim 10 (Instant Application)
Claims 13 (Nisarga)
wherein detecting that the USB micro-A plug is inserted into the USB receptacle includes determining that a pin of the USB receptacle is shorted to ground.
wherein detecting that the USB micro-A plug is inserted into the USB receptacle includes determining that a pin of the USB receptacle is shorted to ground.



Response to Arguments

Applicant’s arguments with respect to Claim(s) 1-10 and 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186